Citation Nr: 0308992	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  02-19 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to secondary service connection for a right 
foot disability resulting from service-connected right foot 
Morton's neuroma and degenerative arthritis of the 
lumbosacral spine.

2.  Entitlement to secondary service connection for a left 
foot disability resulting from service-connected right foot 
Morton's neuroma and degenerative arthritis of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from February 1943 to April 
1970.

This appeal arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In this decision, the RO denied 
entitlement to secondary service connection for right and 
left foot disabilities resulting from service-connected right 
foot Morton's neuroma and degenerative arthritis of the 
lumbosacral spine.

In January 2003, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).  

Review of the record indicates that the veteran is claiming 
service connection for a left foot disability (including 
synovitis of the left great toe) on a direct basis and 
entitlement to service connection for a left foot disability 
as secondary to synovitis of the left great toe.  These 
claims are referred to the RO for appropriate action.


REMAND

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

At his Board of Veterans' Appeals (Board) hearing via video 
conference in January 2003, the veteran testified that he had 
received medical treatment at a hospital on a U. S. Army base 
in Colorado from 1970 to the mid-1990s.  A review of his 
claims file indicates that these records, presumed to be in 
the custody of the U. S. Government, have not been 
incorporated into his file for review.  Nor have the 
veteran's complete treatment records from Wright Patterson 
Air Force Base been obtained.  As these records have been 
identified as pertinent to this claim, efforts to secure 
these records must continue until the RO is reasonably 
certain these records do not exist or further efforts would 
be futile.  Only after such a determination and notification 
to the claimant can VA then proceed to a determination on the 
merits of the claim.  Such a notification must, (a) identify 
the specific records the Secretary is unable to obtain; (b) 
briefly explain the efforts that the Secretary made to obtain 
those records; and (c) describe any further action to be 
taken by the Secretary with respect to the claim.  See 
38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(c)(2), (e).

In addition, a VA physician's opinion of March 2002 linked 
the veteran's current degenerative changes to his first 
"MP" and "IP" joints of the left foot to his "service-
connected" synovitis of the left great toe.  However, the 
veteran is not service connected for synovitis of the left 
great toe.  Accordingly, on remand he should be given another 
VA orthopedic/podiatry examination to determine if any left 
foot disorder is related to his service-connected Morton's 
neuroma of the right foot, which is the issue on appeal 
before the Board.  

Finally, associated with the veteran's claims file was a 
facsimile cover sheet prepared by the RO and dated on January 
23, 2003 (the date of the veteran's video conference hearing 
before the Board).  This cover sheet indicated that the 
veteran wished to submit additional documentation to VA that 
he had brought with him to his hearing.  However, the medical 
records faxed with this cover sheet belonged to another 
veteran that had participated in a video conference hearing 
on the same date.  On remand, the RO should determine if it 
has the records submitted by the veteran on January 23, 2003.  
If not, then the veteran should be contacted and requested to 
submit copies of these records for association with this 
claims file.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO conduct a thorough review of 
its files to determine if it has copies 
of the documentary evidence the veteran 
presumably submitted at the video 
conference hearing before the Board on 
January 23, 2003.  If such evidence 
cannot be located, the RO should contact 
the veteran and request that he submit 
copies of this evidence for association 
with his claims file.

2.  The RO should obtain the veteran's 
medical records from the VA Medical 
Center in Denver, Colorado, for period 
from May 2002 to the present time.  If no 
such records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.

3.  The RO should obtain the veteran's 
medical records from the U. S. Army 
hospital in "Fitzsimmons," Colorado for 
the period from 1970 to 1996 and from 
Wright Patterson Air Force Base from 1998 
to present.  Please directly contact this 
facility, or any other appropriate agency 
to include the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, and 
request all available clinical records.  
If no such records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.

4.  After the above development has been 
completed and all records received have 
been associated with the claims file, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic/podiatry 
examination to determine the existence 
and etiology any left foot disabilities.  
Send the claims folder to the examiner 
for review.  Please provide the examiner 
with the following instructions:

The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.  

The examiner should identify all 
disorders attributable to the veteran's 
left foot.  The examiner should also 
state whether it is at least as likely as 
not that any left foot disorder was 
either (a) caused by or (b) aggravated by 
the veteran's service-connected Morton's 
neuroma of the right foot.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 
3.655.  In the event that the veteran 
does not report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

6.  The RO should review the claims file 
and determine whether all actions 
regarding the development of this claim 
are in full compliance with the 
requirements of the VCAA.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  Efforts to secure records in 
the possession of the U. S. Government 
must continue until the RO is reasonably 
certain these records do not exist or 
further efforts would be futile.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the appellant 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; and (c) describe 
any further action to be taken by the RO 
with respect to the claim.  The appellant 
must then be given an opportunity to 
respond.

7.  Thereafter, the RO should again 
review the veteran's claim for 
entitlement to secondary service 
connection for right and left foot 
disabilities resulting from service-
connected right foot Morton's neuroma and 
degenerative arthritis of the lumbosacral 
spine.  If any benefit sought on appeal 
remains denied, the appellant should be 
furnished a supplemental statement of the 
case (SSOC).  The appellant should then 
be given the opportunity to respond 
thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




